Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered May 27, 1993, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to object to the reasons proffered by the prosecutor for peremptorily challenging three prospective black jurors. Thus, the defendant has failed to preserve for appellate review his contention that those reasons were pretextual (see, CPL 470.05 [2]; People v Cruz, 200 AD2d 581; People v Bowman, 185 AD2d 891). In any event, we find no basis in the record for disturbing the trial court’s determination that the reasons proffered by the prosecutor were racially neutral (see, Batson v Kentucky, 476 US 79; People v Hernandez, 75 NY2d 350, affd 500 US 852; People v Smith, 192 AD2d 628).
*489The sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, without merit. Copertino, J. P., Santucci, Altman and Krausman, JJ., concur.